Exhibit 10.3

 

Confidential Materials omitted and filed separately with the

SECURITIES AND EXCHANGE COMMISSION. ASTERISKS DENOTE OMISSIONS.

 

EXECUTION COPY

 

SERVICES AGREEMENT

 

This Agreement is made effective as of 1st July 2007 (the “Effective Date”) by
and between THE MEDICINES COMPANY, a Delaware corporation having offices at 8
Campus Drive, Parsippany, New Jersey 07054 (“TMC”), NYCOMED DANMARK ApS, P.O.
Box 88, Langebjerg 1 DK-4000 Roskilde, Denmark, a company duly organized and
existing under the laws of the Kingdom of Denmark (“Nycomed”), and NYCOMED
HOLDING ApS, P.O. Box 88, Langebjerg 1 DK-4000 Roskilde, Denmark, a company duly
organized and existing under the laws of the Kingdom of Denmark (“Nycomed
Parent”).

 

TMC and Nycomed shall be referred to individually as a “Party” and collectively
as the “Parties”.

 

WITNESSETH

 

Whereas, Nycomed and TMC were parties to that Sales, Marketing and Distribution
Agreement, dated 25th March, 2002, as amended May 28th, 2003 (the “Former
Distribution Agreement), pursuant to which Nycomed was responsible for
distribution, marketing, promotional and certain other services with respect to
the Product (as defined herein) in the Territory (for purposes of this Recital,
as defined in the Former Distribution Agreement);

 

Whereas, pursuant to that Termination and Transition Agreement between the
Parties and Nycomed Parent, dated the Effective Date (the “Transition
Agreement”), the Parties and Nycomed Parent agreed, among other things, to
terminate the Former Distribution Agreement and to enter this Agreement, as well
as a Distribution Agreement, dated the date hereof (the “New Distribution
Agreement”), in order to continue certain activities of Nycomed under the Former
Distribution Agreement without interruption;

 

Whereas, TMC is in the business of developing, manufacturing and marketing
pharmaceutical products;

 

Whereas, Nycomed is engaged in, among other things, the promotion and marketing
of pharmaceutical products and has represented to TMC that it has the
facilities, personnel, and technical expertise to promote and detail the
Product, and provide the other services described herein, in all countries of
the territory outlined in Exhibit A (the “Territory”); and

 

Whereas, TMC seeks to obtain such services from Nycomed;

 

NOW THEREFORE, in consideration of the mutual agreements set forth herein, TMC
and Nycomed hereby agree as follows:

 

1

--------------------------------------------------------------------------------


 


1.             DEFINITIONS


 

All capitalized terms used in this Agreement not otherwise defined shall have
the meanings and definitions ascribed to them as listed below.

 


1.1.          “AFFILIATE” MEANS ANY CORPORATION, COMPANY, JOINT VENTURE,
PARTNERSHIP OR OTHER ENTITY WHICH, DIRECTLY OR INDIRECTLY, CONTROLS, IS
CONTROLLED BY, OR IS UNDER COMMON CONTROL WITH A PARTY TO THIS AGREEMENT.
“CONTROL” MEANS THE OWNERSHIP OF AT LEAST 50% OF THE ISSUED SHARE CAPITAL OR
BUSINESS ASSETS OF ANOTHER ENTITY, THE POWER TO EXERCISE AT LEAST 50% OF THE
VOTING RIGHTS OF ANOTHER ENTITY, OR THE POWER TO APPOINT MORE THAN 50% OF THE
BOARD OF DIRECTORS OF ANOTHER ENTITY.


 


1.2.          “ANGIOMAX” MEANS ANGIOMAX®, ANGIOX®, ANGIONAX® OR ANY OTHER
TRADEMARK SELECTED BY TMC FOR THE PRODUCT IN THE TERRITORY.


 


1.3.          “APPROVALS” MEANS AND INCLUDES ALL FILINGS, APPROVALS,
REGISTRATIONS, PERMITS, LICENSES AND AUTHORIZATIONS RELATED TO THE PRODUCT WHICH
ARE NECESSARY OR WHICH, IN THE REASONABLE OPINION OF TMC, ARE DESIRABLE, TO BE
MADE WITH OR OBTAINED FROM ANY GOVERNMENTAL AUTHORITY FOR THE IMPORTATION, SALE,
MARKETING AND PROMOTION OF THE PRODUCT IN THE TERRITORY OR ANY PART THEREOF,
INCLUDING PRIMARILY, BUT WITHOUT LIMITATION, AUTHORIZATIONS OF MEDICINAL
PRODUCTS FOR HUMAN USE AND APPROVAL OF RELATED LABELS AND PACKAGING, AS WELL AS
PRICING AND SOCIAL HEALTH SYSTEM REIMBURSEMENT APPROVALS.


 


1.4.          “AQRPA” MEANS THE ANALYSIS, QUALITY RELEASE AND PACKAGING
AGREEMENT, ENTERED INTO AS OF MARCH 24, 2004, BETWEEN TMC AND NYCOMED.


 


1.5.          “BUSINESS DAY” MEANS ANY DAY ON WHICH THE BANKS IN THE KINGDOM OF
DENMARK ARE OPEN FOR BUSINESS.


 


1.6.          “COMMITMENT” MEANS, AT ANY TIME, THE THEN-CURRENT NYCOMED
EMPLOYEES, EACH PERFORMING THE RELEVANT EMPLOYEE FUNCTION FOR THE RELEVANT
EMPLOYEE PERCENTAGE (AS MEASURED ON A QUARTERLY BASIS).


 


1.7.          “COUNTRY EMPLOYEE” MEANS ANY NYCOMED EMPLOYEE WHOSE EMPLOYEE
FUNCTION IS THE PERFORMANCE OF A COUNTRY SERVICE.


 


1.8.          “COUNTRY SERVICES” HAS THE MEANING SET FORTH IN SECTION 2.1(A).


 


1.9.          “DETAIL” MEANS A FACE-TO-FACE CONTACT OF A SALES REPRESENTATIVE
WITH A TARGET PRESCRIBER DURING WHICH SCIENTIFIC AND/OR MEDICAL INFORMATION
ABOUT A PRODUCT IS DISCUSSED. A DETAIL DOES NOT INCLUDE A REMINDER OR SAMPLE
DROP. WHEN USED AS A VERB, THE TERM “DETAILING” MEANS TO ENGAGE IN THE ACTIVITY
OF A DETAIL.

 

2

--------------------------------------------------------------------------------


 


1.10.        “EMPLOYEE FUNCTION” MEANS, WITH RESPECT TO A NYCOMED EMPLOYEE, THE
SERVICES PERFORMED BY SUCH NYCOMED EMPLOYEE, AS SET FORTH IN SCHEDULE 4.1.


 


1.11.        “EMPLOYEE PERCENTAGE” MEANS, WITH RESPECT TO A NYCOMED EMPLOYEE,
THE PERCENTAGE OF BUSINESS TIME SPENT BY SUCH NYCOMED EMPLOYEE IN PERFORMING THE
RELEVANT EMPLOYEE FUNCTION, AS SET FORTH IN SCHEDULE 4.1.


 


1.12.        “FTE COSTS” MEANS, WITH RESPECT TO EACH CALENDAR QUARTER OR PORTION
THEREOF UNDER THIS AGREEMENT, THE RESULT OF THE FOLLOWING CALCULATION:


 


(A)           FOR EACH NYCOMED EMPLOYEE, THE RELEVANT FTE RATE MULTIPLIED BY THE
RELEVANT EMPLOYEE PERCENTAGE, PRORATED AS NECESSARY IF THE RELEVANT EMPLOYEE
SERVICES WERE ONLY PROVIDED FOR A PORTION OF SUCH CALENDAR QUARTER;


 


(B)           THE SUM OF ALL THE AMOUNTS CALCULATED IN ACCORDANCE WITH CLAUSE
(A);


 


(C)           THE RESULT OF CLAUSE (B) DIVIDED BY FOUR TO REFLECT A QUARTERLY
COMPENSATION;


 


(D)           THE RESULT OF CLAUSE (C) MULTIPLIED BY 125 PERCENT (125%).


 

By way of example, the FTE Costs would be calculated as follows:

[**]

 

3

--------------------------------------------------------------------------------


 


1.13.        “FTE RATE” MEANS, WITH RESPECT TO A NYCOMED EMPLOYEE, THE ANNUAL
COMPENSATION COST TO NYCOMED OR THE RELEVANT NYCOMED AFFILIATE EMPLOYING SUCH
NYCOMED EMPLOYEE, AS SET FORTH IN SCHEDULE 4.1.


 


1.14.        “GOVERNMENTAL AUTHORITY” MEANS AND INCLUDES ALL GOVERNMENTAL AND
REGULATORY BODIES, AGENCIES, DEPARTMENTS OR ENTITIES, WHETHER OR NOT LOCATED IN
THE TERRITORY, WHICH REGULATE, DIRECT OR CONTROL COMMERCE IN OR WITH THE
TERRITORY, INCLUDING APPROVALS.


 


1.15.        “GRUPO FERRER” MEANS GRUPO FERRER INTERNACIONAL S.A.


 


1.16.        “IMPROVEMENTS” MEANS AUTHORIZED, UPDATED OR MODIFIED MANUFACTURING
PROCESSES FOR THE PRODUCT OR ITS COMPONENT SUBSTANCES, ADDITIONAL DOSAGE UNIT
SIZES OR OTHER SIMILAR AUTHORIZED MODIFICATIONS TO THE PRODUCTION AND DELIVERY
OF THE PRODUCT AS PART OF AN APPROVAL FOR THE PRODUCT.


 


1.17.        “INDICATION” MEANS A PARTICULAR USE FOR THE PRODUCT WHICH HAS
RECEIVED APPROVAL FROM A GOVERNMENTAL AUTHORITY IN ONE OR MORE COUNTRIES OF THE
TERRITORY.


 


1.18.        “INITIAL INDICATION” MEANS THE PRODUCT’S FIRST INDICATION RECEIVING
APPROVAL IN ONE OR MORE COUNTRIES OF THE TERRITORY.


 


1.19.        “INTERNATIONAL EMPLOYEE” MEANS ANY NYCOMED EMPLOYEE WHOSE EMPLOYEE
FUNCTION IS THE PERFORMANCE OF AN INTERNATIONAL SERVICE.


 


1.20.        “INTERNATIONAL SERVICES” HAS THE MEANING SET FORTH IN SECTION
2.1(A).


 


1.21.        “LAUNCH” MEANS THE DATE OF ANNOUNCEMENT TO PRESCRIBERS OF
PHARMACEUTICALS, OF THE AVAILABILITY OF PRODUCT UPON PRESCRIPTION TO TREAT AN
INITIAL INDICATION OR A SUBSEQUENT INDICATION IN ANY COUNTRY IN TERRITORY.


 


1.22.        “MARKETING PLAN” MEANS THE WRITTEN PLANS PREPARED BY NYCOMED FOR
CONDUCTING THE SERVICES. THE MARKETING PLAN IN EFFECT OF THE EFFECTIVE DATE IS
ATTACHED HERETO AS EXHIBIT F.


 


1.23.        “NYCOMED EMPLOYEE” MEANS EACH EMPLOYEE OF NYCOMED OR ONE OF
NYCOMED’S AFFILIATES WHO IS PERFORMING SERVICES PURSUANT TO THIS AGREEMENT, AS
SET FORTH IN SCHEDULE 4.1.


 


1.24.        “PACKAGING AGREEMENT” MEANS THE QUALITY (GMP) AGREEMENT FOR THIRD
PARTY CONTRACT MANUFACTURE, ENTERED INTO AS OF APRIL 24, 2002, BETWEEN TMC AND
NYCOMED.


 


1.25.        “PHARMACOVIGILANCE AGREEMENT” MEANS THE PHARMACOVIGILANCE AGREEMENT
ON BIVALIRUDIN®, ENTERED INTO AS OF SEPTEMBER 16, 2004, BETWEEN TMC AND NYCOMED.

 

4

--------------------------------------------------------------------------------


 


1.26.        “PHARMACOVIGILANCE QP AGREEMENT” MEANS THE AGREEMENT BETWEEN THE
MEDICINES COMPANY AND NYCOMED DENMARK A/S ON THE ROLE OF THE QUALIFIED PERSON
FOR PHARMACOVIGILANCE IN THE EUROPEAN UNION FOR ANGIOX, ENTERED INTO AS OF
AUGUST 16, 2004, BETWEEN TMC AND NYCOMED.


 


1.27.        “PHARMACOVIGILANCE QP SERVICES” MEANS THE SERVICES NYCOMED IS
OBLIGATED TO PERFORM UNDER THE PHARMACOVIGILANCE QP AGREEMENT.


 


1.28.        “PHV AGREEMENTS” MEANS THE PHARMACOVIGILANCE AGREEMENT AND THE
PHARMACOVIGILANCE QP AGREEMENT.


 


1.29.        “PRODUCT” MEANS BIVALIRUDIN, BEING A HIGHLY SPECIFIC AND REVERSIBLE
DIRECT THROMBIN INHIBITOR, WHICH OPERATES BY SPECIFIC BINDING TO BOTH THE
CATALYTIC SITE AND TO THE ANION-BINDING EXOSITE OF CIRCULATING AND CLOT-BOUND
THROMBIN. THE ACTIVE SUBSTANCE IS A SYNTHETIC, TWENTY (20)-AMINO ACID PEPTIDE,
WHOSE CHEMICAL NAME IS
D-PHENYLALANYL-LPROLYL-LARGINYL-L-PROLYL-GLYCYL-GLYCYL-GLYCYL-GLYCYL-L-ASPARAGYL-GLYCYL-L-ASPARTLY-L-PHENYLALANYL-L-GLUTAMYL-L-GLUTAMYL-ISOLEUCYL-L-PROLYL-L-GLUTAMYL-L-GLUTAMYL-L-TYROSYL-L-LEUCINE-TRIFLUORACETATE
(SALT) HYDRATE. ITS MOLECULAR WEIGHT IS 218.19 DALTONS (ANHYDROUS FREE BASE
PEPTIDE). PRODUCT SHALL ALSO INCLUDE IMPROVEMENTS.


 


1.30.        “PRODUCT LABELING” MEANS ALL PRODUCT LABELS AND OTHER WRITTEN,
PRINTED, OR GRAPHIC MATTER APPROVED BY THE RELEVANT GOVERNMENTAL AUTHORITY, WITH
RESPECT TO THE PRODUCT, INCLUDING THE FOREGOING DISPLAYED UPON ANY CONTAINER OR
WRAPPER OF A PRODUCT AND ANY WRITTEN MATERIAL ACCOMPANYING A PRODUCT, INCLUDING
WITHOUT LIMITATION PRODUCT PACKAGE INSERTS.


 


1.31.        “PRODUCT PROMOTIONAL MATERIALS” MEANS ALL PRINTED OR GRAPHIC
MATERIAL, OTHER THAN PRODUCT LABELING, INTENDED FOR USE BY SALES REPRESENTATIVES
DURING DETAILS, INCLUDING VISUAL AIDS, FILE CARDS, PREMIUM ITEMS, CLINICAL
STUDIES, REPRINTS, DRUG INFORMATION UPDATES AND ANY OTHER PROMOTIONAL SUPPORT
ITEMS THAT TMC DEEMS NECESSARY WITH RESPECT TO THE PROMOTIONAL ACTIVITIES
HEREUNDER.


 


1.32.        “PTC” MEANS THE PRODUCT TRANSITION COMMITTEE, AS DEFINED IN THE
TRANSITION AGREEMENT.


 


1.33.        “QA AGREEMENTS” MEANS, COLLECTIVELY, THE AQRPA, THE RELEASE
AGREEMENT AND THE PACKAGING AGREEMENT.


 


1.34.        “QUALITY AGREEMENTS MEANS, COLLECTIVELY, THE QA AGREEMENTS AND THE
PHV AGREEMENTS. FOR THE SAKE OF CLARITY, WITH RESPECT TO EACH QUALITY AGREEMENT,
ALL REFERENCES TO SUCH QUALITY AGREEMENT WITH RESPECT TO ACTIVITIES PURSUANT TO
THE FORMER DISTRIBUTION AGREEMENT (I.E., PRIOR TO THE EFFECTIVE DATE) SHALL MEAN
SUCH QUALITY AGREEMENT UNAMENDED BY THE TRANSACTION AGREEMENTS, AND ALL
REFERENCES TO SUCH QUALITY AGREEMENT WITH RESPECT TO

 

5

--------------------------------------------------------------------------------


 


ACTIVITIES ON OR AFTER THE EFFECTIVE DATE SHALL MEAN SUCH QUALITY AGREEMENT AS
AMENDED BY THE TRANSACTION AGREEMENTS.

 


1.35.        “RELEASE AGREEMENT” MEANS THE QUALITY (GMP) AGREEMENT FOR THIRD
PARTY CONTRACT QUALITY RELEASE, ENTERED INTO AS OF FEBRUARY 24, 2004, AMONG TMC,
NYCOMED AND NYCOMED AUSTRIA GMBH.


 


1.36.        “SERVICES” HAS THE MEANING SET FORTH IN SECTION 2.1(A).


 


1.37.        “TARGET PRESCRIBERS” MEANS SUCH TYPE(S) OF PHYSICIANS AND HOSPITAL
ADMINISTRATORS IDENTIFIED BY TMC, OR IDENTIFIED BY NYCOMED AND APPROVED BY TMC.


 


1.38.        “TRADEMARKS” MEANS TRADEMARKS, TRADE NAMES, SERVICE MARKS, AND
OTHER PROPRIETARY SYMBOLS OWNED OR CONTROLLED BY TMC AND AS DESIGNATED BY TMC IN
EXHIBIT C HERETO.


 


1.39.        “TRANSACTION AGREEMENTS” MEANS, COLLECTIVELY, THIS AGREEMENT, THE
NEW DISTRIBUTION AGREEMENT AND THE TRANSITION AGREEMENT.


 


2.             SERVICES


 


2.1.          SERVICES AND PERFORMANCE.


 


(A)           NYCOMED SHALL PERFORM THE FOLLOWING SERVICES ON BEHALF OF TMC WITH
RESPECT TO THE PRODUCT IN THE TERRITORY (COLLECTIVELY, THE “SERVICES”):


 

(i)            Detailing and other direct selling activities performed by sales
representatives;

 

(ii)           sales management and key account manager services;

 

(iii)          product/marketing management and support activities;

 

(iv)          medical advisor services (the services described in clauses (i)
thru (iv), collectively, when performed with respect to any particular
country(ies) in the Territory, the “Country Services”);

 

(v)           international marketing services; and

 

(vi)          the Pharmacovigilance QP Services (the services described in
clauses (v) through (vi), collectively, the “International Services”).

 


(B)           SUBJECT TO SECTION 4.1 AND EXCEPT AS OTHERWISE DIRECTED BY TMC,
NYCOMED SHALL PERFORM (AND, FOR THE AVOIDANCE OF DOUBT, SHALL CAUSE NYCOMED
AFFILIATES TO PERFORM) THE

 

6

--------------------------------------------------------------------------------


 

Services in accordance with the then-current Marketing Plan, Nycomed’s past
practices under the Former Distribution Agreement and the manner in which
Nycomed performs similar services for Nycomed’s other pharmaceutical products
which are sold to hospitals; provided, however, that, notwithstanding any
direction by TMC to the contrary:

 

(i)            Nycomed shall have no obligation to provide Services beyond the
then-current Commitment;

 

(ii)           Nycomed shall have no obligation to act in accordance with TMC’s
directions if doing so would violate any applicable provision of law, statute,
rule or regulation, as determined by Nycomed in good faith, or would cause
Nycomed to breach any obligation owed to a third party under an agreement
entered into by Nycomed in good faith; and

 

(iii)          Unless otherwise agreed by Nycomed and TMC, Nycomed shall (A)
perform the activities which Nycomed is required to perform, as specified in
Schedule 2.1(b), and (B) not perform the activities which Nycomed is required
not to perform, as specified in Schedule 2.1(b).

 


(C)           NYCOMED MAY AMEND THE MARKETING PLAN UPON [**] BUSINESS DAYS PRIOR
WRITTEN NOTICE TO TMC, PROVIDED THAT TMC DOES NOT OBJECT TO ANY SUCH PROPOSED
AMENDMENTS. FOR THE SAKE OF CLARITY, TMC MAY REQUIRE CHANGES TO THE MARKETING
PLAN AND NYCOMED SHALL COMPLY WITH SUCH CHANGES, SUBJECT TO THE PROVISIONS OF
SECTIONS 2.1(B)(I), (II) AND (III).


 


(D)           TO THE EXTENT THAT NYCOMED OR ANY NYCOMED AFFILIATE PERFORMS THE
SERVICES PURSUANT TO COUNTRY-SPECIFIC MARKETING PLANS, NYCOMED SHALL ENSURE THAT
SUCH COUNTRY-SPECIFIC MARKETING PLANS ARE CONSISTENT WITH THE THEN-CURRENT
MARKETING PLAN. [**], IF LATER), NYCOMED SHALL PROVIDE TMC WITH COPIES OF THE
COUNTRY-SPECIFIC MARKETING PLANS FOR THE FOLLOWING COUNTRIES:  FRANCE, ITALY,
THE UNITED KINGDOM, GERMANY, NETHERLANDS, DEMARK, FINLAND, SWEDEN AND NORWAY.


 


(E)           NYCOMED SHALL ENSURE THAT THE PRODUCT PROMOTIONAL MATERIALS COMPLY
WITH ALL APPLICABLE LAWS AND ANY DIRECTION PROVIDED TO NYCOMED BY TMC.


 


(F)            DURING THE TERM OF THE NEW DISTRIBUTION AGREEMENT WITH RESPECT TO
A COUNTRY IN THE TERRITORY, TMC AND NYCOMED SHALL QUOTE TO POTENTIAL BUYERS THE
THEN-CURRENT PRICE FOR THE PRODUCT SET BY NYCOMED WITH RESPECT TO SUCH COUNTRY
OR AGREED UPON BY NYCOMED WITH THE APPLICABLE STATE HEALTH SERVICES IN SUCH
COUNTRY. IN THE EVENT THAT THE TERM OF THIS AGREEMENT EXTENDS PAST THE TERM OF
THE NEW DISTRIBUTION AGREEMENT WITH RESPECT TO A COUNTRY, THEN FOLLOWING THE
EXPIRATION OR TERMINATION OF THE NEW DISTRIBUTION AGREEMENT WITH RESPECT TO SUCH
COUNTRY, TMC AND NYCOMED SHALL QUOTE TO POTENTIAL BUYERS IN THE TERRITORY THE
THEN-CURRENT PRICE FOR THE PRODUCT SET BY TMC WITH RESPECT TO SUCH COUNTRY.

 

7

--------------------------------------------------------------------------------


 


(G)           SUBJECT TO THE APPLICABLE REGULATIONS IN THE TERRITORY AND TO THE
EXTENT PERMITTED BY LAW, NYCOMED SHALL NOT ACTIVELY ADVERTISE OR PROMOTE THE
PRODUCT TO POTENTIAL BUYERS LOCATED OUTSIDE THE TERRITORY, OR IN ANY LANGUAGE,
OTHER THAN AN OFFICIAL LANGUAGE OF THE TERRITORY. PARTICULARLY, NYCOMED IS
COGNIZANT OF AND RECOGNIZES THE EXCLUSIVE DISTRIBUTION AND PROMOTION RIGHTS
GRANTED BY TMC TO GRUPO FERRER FOR SPAIN, PORTUGAL AND GREECE AND FOR CERTAIN
COUNTRIES WITHIN CENTRAL AND SOUTH AMERICA.


 


2.2.          PHARMACOVIGILANCE QP. THE PHARMACOVIGILANCE QP AGREEMENT SHALL
REMAIN IN EFFECT UNLESS TERMINATED AS PROVIDED HEREIN; PROVIDED, HOWEVER, THAT
THE PHARMACOVIGILANCE QP AGREEMENT IS HEREBY AMENDED AS FOLLOWS:  (A) ALL
REFERENCES IN THE PHARMACOVIGILANCE QP AGREEMENT TO THE FORMER DISTRIBUTION
AGREEMENT OR THE “DISTRIBUTION AGREEMENT” (AS DEFINED IN SUCH QUALITY AGREEMENT)
SHALL INSTEAD REFER TO THIS AGREEMENT; AND (B) THE THIRD (3RD) BULLET OF THE
“MISCELLANEOUS” SECTION OF THE PHARMACOVIGILANCE QP AGREEMENT IS HEREBY DELETED
IN ITS ENTIRETY. WITHOUT LIMITATION TO THE OBLIGATIONS UNDER SECTION 2.1,
NYCOMED SHALL CONTINUE TO PERFORM THE PHARMACOVIGILANCE QP SERVICES DURING THE
TERM OF THIS AGREEMENT, EXCEPT TO THE EXTENT THE PHARMACOVIGILANCE QP AGREEMENT
IS EARLIER TERMINATED IN ACCORDANCE WITH SECTION 13.2.


 


2.3.          GRUPO FERRER. FOR THE SAKE OF CLARITY, NYCOMED SHALL CONTINUE THE
ARRANGEMENTS THAT WERE IN PLACE WITH RESPECT TO GRUPO FERRER DURING THE TERM OF
THE FORMER DISTRIBUTION AGREEMENT IN ACCORDANCE WITH PAST PRACTICE DURING SUCH
TERM, INCLUDING THE PERFORMANCE OF SERVICES UNDER THIS AGREEMENT AND THE
PHARMACOVIGILANCE QP AGREEMENT.


 


2.4.          APPLICATION TO AFFILIATES. THE PARTIES AGREE AND ACKNOWLEDGE THAT
NYCOMED HAS PERFORMED CERTAIN OF ITS OBLIGATIONS UNDER THE FORMER DISTRIBUTION
AGREEMENT THROUGH NYCOMED’S AFFILIATES AND THAT NYCOMED MAY PERFORM CERTAIN OF
ITS OBLIGATIONS UNDER THIS AGREEMENT AND THE PHARMACOVIGILANCE QP AGREEMENT
THROUGH NYCOMED’S AFFILIATES. NYCOMED SHALL CAUSE ITS AFFILIATES TO COMPLY WITH
ALL OF NYCOMED’S OBLIGATIONS UNDER THIS AGREEMENT AND THE PHARMACOVIGILANCE QP
AGREEMENT TO THE SAME EXTENT THAT NYCOMED IS ITSELF OBLIGATED TO PERFORM
HEREUNDER OR THEREUNDER AND NYCOMED SHALL BE RESPONSIBLE FOR ANY FAILURE BY ANY
AFFILIATE TO DO SO. EXCEPT AS OTHERWISE EXPRESSLY STATED HEREIN, ANY REFERENCES
TO NYCOMED IN THIS AGREEMENT AND THE PHARMACOVIGILANCE QP AGREEMENT SHALL ALSO
APPLY TO NYCOMED’S AFFILIATES TO THE EXTENT SUCH AFFILIATES HAVE PERFORMED OR
WILL PERFORM NYCOMED OBLIGATIONS HEREUNDER OR THEREUNDER.


 


2.5.          NON-EXCLUSIVE. NYCOMED’S ACTIVITIES HEREUNDER SHALL BE ON A
NON-EXCLUSIVE BASIS AND, SUBJECT TO PROVIDING ADVANCE NOTICE TO NYCOMED OF ITS
INTENT TO DO SO, TMC SHALL AT ALL TIMES HAVE EVERY RIGHT TO PERFORM THE SERVICES
WITH RESPECT TO THE PRODUCT WHEREVER AND TO WHOMEVER IT CHOOSES USING TMC’S OWN
SALES FORCE, OTHER EMPLOYEES OR THIRD PARTIES. IF TMC PERFORMS THE SERVICES WITH
RESPECT TO THE PRODUCT IN THE TERRITORY, ITSELF OR THROUGH TMC’S AFFILIATES OR
THIRD PARTIES, NYCOMED SHALL COOPERATE WITH TMC, TMC’S AFFILIATES AND SUCH THIRD
PARTIES, AS REASONABLY REQUESTED BY TMC, TMC’S AFFILIATES OR SUCH THIRD PARTIES,
WITH RESPECT TO SUCH

 

8

--------------------------------------------------------------------------------


 


ACTIVITIES. THE EMPLOYEES OF TMC AND TMC’S AFFILIATES AND OTHER THIRD PARTIES
APPOINTED BY TMC WHO ARE PERFORMING THE SERVICES WITH RESPECT TO THE PRODUCT IN
THE TERRITORY SHALL BE CLEARLY IDENTIFIED IN BUSINESS CARDS AND OTHER BUSINESS
IDENTIFICATION AS EMPLOYEES OF TMC OR TMC’S AFFILIATES OR SUCH THIRD PARTIES,
AND SHALL NOT REPRESENT THEMSELVES AS EMPLOYEES OR AGENTS OF NYCOMED OR
NYCOMED’S AFFILIATES.


 


2.6.          COORDINATION. AS DESCRIBED IN THE TRANSITION AGREEMENT, THE
TRANSITION MANAGERS (AS DEFINED IN THE TRANSITION AGREEMENT) AND THE PTC SHALL
BE RESPONSIBLE FOR COORDINATING THE PARTIES’ ACTIVITIES UNDER THIS AGREEMENT.


 


2.7.          COPYRIGHT. IN ACCORDANCE WITH THE TRANSITION AGREEMENT, ALL OF
NYCOMED’S RIGHT, TITLE AND INTEREST IN AND TO ALL COPYRIGHTABLE MATERIALS
RELATING TO THE PRODUCT, INCLUDING WITHOUT LIMITATION THE MARKETING PLAN,
PRODUCT PROMOTIONAL MATERIALS AND PRODUCT LABELING, AND ANY TRANSLATIONS
THEREOF, WHETHER EXISTING AS OF THE EFFECTIVE DATE OR WHETHER CREATED, DEVELOPED
OR ACQUIRED BY NYCOMED THEREAFTER, SHALL BE ASSIGNED TO TMC OR ITS TMC’S
DESIGNEE.


 


3.             COMPLIANCE WITH LAWS


 

Each of Nycomed and TMC covenants that all of its activities under or pursuant
to this Agreement or the Pharmacovigilance QP Agreement shall comply with all
applicable laws, rules and regulations; without limitation to the foregoing,
Nycomed shall comply with applicable laws, rules and regulations with respect to
Nycomed’s employment of the Nycomed Employees. Each Nycomed Employee shall
perform the Services in accordance with all applicable laws, rules and
regulations and the terms of this Agreement, and Nycomed shall train and educate
all Nycomed Employees on a periodic basis regarding relevant aspects of such
laws, rules and regulations. Without limitation to the foregoing, Nycomed shall
not make any statements or claims regarding the Product, including its
Indications, efficacy and safety, that are inconsistent with the Product
Labeling and the Product Promotional Materials. Nycomed shall not add, delete or
modify claims of efficacy or safety in the Detailing of the Product, nor make
any changes (including underlining or otherwise highlighting any language or
adding any notes thereto) in the Product Promotional Materials. Nycomed shall
Detail the Product in accordance with all regulatory and professional
requirements, and all applicable laws. Nycomed covenants that it shall carefully
monitor the activities of the Nycomed Employees to ensure compliance with all
applicable laws. Nycomed shall promptly notify TMC of any claim that Nycomed has
failed to comply with laws in performing the Services.

 


4.             NYCOMED EMPLOYEES


 


4.1.          COMMITTED NYCOMED EMPLOYEES.


 


(A)           NYCOMED REPRESENTS AND WARRANTS TO TMC THAT SCHEDULE 4.1, AS
ATTACHED HERETO AS OF THE EFFECTIVE DATE, REFLECTS, AS OF THE EFFECTIVE DATE,
(I) THE NAMES AND LOCATIONS OF EACH

 

9

--------------------------------------------------------------------------------


 

Nycomed Employee (anonymized where necessary to comply with applicable data
protection laws); (ii) the Employee Function performed by such Nycomed Employee;
(iii) the Employee Percentage for such Nycomed Employee, as measured on a
quarterly basis; and (iv) the FTE Rate for such Nycomed Employee. Nycomed shall
update Schedule 4.1 on a monthly basis to reflect the changes permitted by
Section 4.1(c).


 


(B)           NYCOMED SHALL ENSURE THAT NYCOMED’S OBLIGATIONS UNDER THIS
AGREEMENT WITH RESPECT TO EACH SERVICE ARE PERFORMED USING ONLY THE RELEVANT
NYCOMED EMPLOYEES AND THAT EACH NYCOMED EMPLOYEE SHALL PERFORM THE RELEVANT
EMPLOYEE SERVICE FOR THE EMPLOYEE PERCENTAGE, AS MEASURED ON A QUARTERLY BASIS.


 


(C)           NOTWITHSTANDING SECTION 4.1(B):


 

(i)            If the employment of any Country Employee by Nycomed or Nycomed’s
Affiliates terminates for any reason, or if Nycomed or the relevant Nycomed
Affiliate reassigns a Country Employee from performing the relevant Employee
Service or by otherwise changing the Employee Percentage spent by a Country
Employee performing the relevant Employee Service, then Nycomed and Nycomed’s
Affiliates shall have no right or obligation to replace such Country Employee
and, upon such termination of employment or reassignment, such individual shall
no longer be considered a Country Employee hereunder and TMC shall no longer be
responsible for reimbursing FTE Costs with respect to such individual; provided,
however, that (A) Nycomed shall not terminate or reassign Country Employees
except consistent with past practice under the Former Distribution Agreement or
otherwise with the consent of TMC, and (B) Nycomed shall not terminate or
re-assign all or substantially all of the Country Employees except with the
consent of TMC. The Parties shall, however, discuss in good faith whether any
such terminated or reassigned Country Employee(s) should be replaced.

 

(ii)           Nycomed shall terminate the performance of the relevant
International Services by any International Employee hereunder by reassigning
such International Employee to other activities within Nycomed or a Nycomed
Affiliate, upon TMC’s reasonable request if such International Employee is not
performing the relevant Employee Service in accordance with the terms of this
Agreement or as required by any applicable law.

 

(iii)          Except as provided in Section 4.1(c)(ii), Nycomed and Nycomed’s
Affiliates shall not terminate the employment of any International Employee, nor
reassign any International Employee from performing the relevant Employee
Service for the relevant Employee Percentage. If, however, any International
Employee is unavailable to provide the relevant International Services, (A) such
individual shall no longer be considered an International Employee hereunder,
(B) TMC shall no longer be responsible for reimbursing FTE Costs with respect to
such individual, (C) Nycomed shall promptly identify another employee of Nycomed
or one of Nycomed’s Affiliates who is not already a Nycomed Employee hereunder
and who possesses the relevant background, education and experience to fulfill
such duties, and

 

10

--------------------------------------------------------------------------------


 

(D) Nycomed shall promptly notify TMC of the identity, qualifications and FTE
Rate of such employee in writing. Unless TMC reasonably objects to such employee
within ten Business Days after TMC’s receipt of the written notice specifying
the identity, qualifications and FTE Rate of such employee, Nycomed shall
substitute such employee for the unavailable International Employee hereunder,
such employee shall be deemed an International Employee thereafter and TMC shall
thereafter be responsible for reimbursing the relevant FTE Costs with respect to
such substituted International Employee.

 


(D)           THE NYCOMED EMPLOYEES SHALL COOPERATE WITH MEMBERS OF THE TMC
SALES FORCE AND WITH THE PTC, AS REASONABLY REQUESTED BY TMC. TMC SHALL
COORDINATE ANY REQUESTS FOR SUCH COOPERATION THROUGH THE NYCOMED TRANSITION
MANAGER (AS DEFINED IN THE TRANSITION AGREEMENT).


 


4.2.          EMPLOYMENT RELATIONSHIPS.


 


(A)           THE NYCOMED EMPLOYEES SHALL BE CLEARLY IDENTIFIED IN BUSINESS
CARDS AND OTHER BUSINESS IDENTIFICATION AS EMPLOYEES OF NYCOMED OR NYCOMED’S
AFFILIATES, AND SHALL NOT REPRESENT THEMSELVES AS EMPLOYEES OR AGENTS OF TMC OR
TMC’S AFFILIATES. EMPLOYEES OF TMC AND TMC’S AFFILIATES SHALL BE CLEARLY
IDENTIFIED IN BUSINESS CARDS AND OTHER BUSINESS IDENTIFICATION AS EMPLOYEES OF
TMC OR TMC’S AFFILIATES, AND SHALL NOT REPRESENT THEMSELVES AS EMPLOYEES OR
AGENTS OF NYCOMED OR NYCOMED’S AFFILIATES.


 


(B)           NO NYCOMED EMPLOYEE, OR ANY OTHER EMPLOYEE OR CONSULTANT TO
NYCOMED OR NYCOMED’S AFFILIATES PERFORMING SERVICES UNDER THIS AGREEMENT, SHALL
BE AN EMPLOYEE OF TMC FOR ANY PURPOSE. THE NYCOMED EMPLOYEES SHALL REPORT TO
NYCOMED MANAGERS. NYCOMED WILL ENSURE THAT THE NYCOMED EMPLOYEES ARE INFORMED OF
THE OBLIGATIONS RELATING TO THEIR PERFORMANCE UNDER THE TERMS OF THIS AGREEMENT
AND ARE BOUND TO COMPLY WITH THE SAME. NO EMPLOYEE OF OR CONSULTANT TO TMC OR
TMC’S AFFILIATES PERFORMING SERVICES UNDER THIS AGREEMENT SHALL BE AN EMPLOYEE
OF NYCOMED FOR ANY PURPOSE. TMC’S EMPLOYEES SHALL REPORT TO TMC MANAGERS. TMC
WILL ENSURE THAT TMC EMPLOYEES ARE INFORMED OF THE OBLIGATIONS RELATING TO THEIR
PERFORMANCE UNDER THE TERMS OF THIS AGREEMENT AND ARE BOUND TO COMPLY WITH THE
SAME.


 


(C)           NYCOMED SHALL BE SOLELY RESPONSIBLE FOR ANY COMPENSATION THAT IS
PAYABLE TO THE NYCOMED EMPLOYEES AND ANY OTHER EMPLOYEE OR CONSULTANT TO NYCOMED
OR NYCOMED’S AFFILIATES PERFORMING SERVICES UNDER THIS AGREEMENT. NYCOMED
REPRESENTS AND WARRANTS TO TMC THAT NYCOMED’S AND NYCOMED’S AFFILIATES’
COMPENSATION PROGRAMS FOR SUCH EMPLOYEES AND CONSULTANTS DO NOT, AND WILL NOT,
PROVIDE FINANCIAL INCENTIVES FOR THE PROMOTION, SALES, AND MARKETING OF THE
PRODUCT IN VIOLATION OF APPLICABLE LAWS. TMC SHALL BE SOLELY RESPONSIBLE FOR ANY
COMPENSATION THAT IS PAYABLE TO ANY EMPLOYEE OF OR CONSULTANT TO TMC OR TMC’S
AFFILIATES PERFORMING SERVICES UNDER THIS AGREEMENT. TMC REPRESENTS AND WARRANTS
TO NYCOMED THAT TMC’S AND TMC’S AFFILIATES’ COMPENSATION PROGRAMS FOR SUCH
EMPLOYEES AND CONSULTANTS DO

 

11

--------------------------------------------------------------------------------


 


NOT, AND WILL NOT, PROVIDE FINANCIAL INCENTIVES FOR THE PROMOTION, SALES, AND
MARKETING OF THE PRODUCT IN VIOLATION OF APPLICABLE LAWS.


 


(D)           NYCOMED AND NYCOMED’S AFFILIATES SHALL NOT TREAT ANY NYCOMED
EMPLOYEE LESS FAVORABLY THAN NYCOMED AND NYCOMED’S AFFILIATES TREAT THEIR OTHER
EMPLOYEES.


 


(E)           NYCOMED SHALL BE SOLELY RESPONSIBLE FOR ALL PROBATIONARY AND
TERMINATION ACTIONS TAKEN BY IT, AS WELL AS FOR THE FORMULATION, CONTENT, AND
DISSEMINATION OF ALL EMPLOYMENT POLICIES AND RULES (INCLUDING WRITTEN
PROBATIONARY AND TERMINATION POLICIES) APPLICABLE TO NYCOMED’S AND NYCOMED’S
AFFILIATE’S EMPLOYEES AND CONTRACTORS. NOTHING HEREIN SHALL BE CONSTRUED TO
IMPLY THAT TMC SHALL HAVE ANY DECISION MAKING AUTHORITY REGARDING THE DISCIPLINE
OR TERMINATION OF EMPLOYEES OR CONSULTANTS OF NYCOMED OR NYCOMED’S AFFILIATES.


 


5.             REPORTING BY NYCOMED


 

Nycomed shall keep TMC informed on a frequent, on-going basis with respect to
the conduct of the Services, describing past activities and [**]. Without
limitation to the foregoing, Nycomed shall submit written reports to TMC within
[**] Business Days after [**], the format for which shall be consistent with
past practice and containing at least as much detail as in reports generated by
Nycomed under the Former Distribution Agreement, but including:

 

(a)           [**]

 

(b)           [**]

 

(c)           [**]

 


6.             TRADEMARKS


 


6.1.          THE PRODUCT. THE PRODUCT SHALL BE DETAILED BY NYCOMED UNDER THE
TRADEMARK “ANGIOX” AND/OR ANY OTHER TRADEMARK SELECTED BY TMC.


 


6.2.          RIGHT TO USE. NYCOMED SHALL USE THE TRADEMARKS ON A NON-EXCLUSIVE
BASIS DURING THE TERM OF THIS AGREEMENT IN THE TERRITORY SOLELY FOR PROMOTING
AND MARKETING THE PRODUCT IN ACCORDANCE WITH THIS AGREEMENT. NYCOMED SHALL NOT
AT ANY TIME DO OR PERMIT ANY ACT TO BE DONE

 

12

--------------------------------------------------------------------------------


 


WHICH MAY IN ANY WAY IMPAIR THE RIGHTS OF TMC IN THE TRADEMARKS. TMC SHALL AT
ALL TIMES RETAIN SOLE AND EXCLUSIVE OWNERSHIP OF THE TRADEMARKS. TMC AGREES
THAT, IF REQUIRED BY THE LAWS OF ANY COUNTRY OF THE TERRITORY, RECORDAL OF
NYCOMED’S LICENSE WITH RESPECT TO THE TRADEMARKS OR OTHER RECORDING OF NYCOMED’S
RIGHTS AS A USER OF THE TRADEMARKS SHALL BE PERMITTED WITH THE PRIOR WRITTEN
CONSENT OF TMC, SUCH CONSENT NOT TO BE UNREASONABLY WITHHELD. NYCOMED SHALL
PROMPTLY INFORM TMC OF ANY INFRINGEMENT OR CHALLENGE OF THE TRADEMARKS IN THE
TERRITORY. TMC SHALL HAVE THE SOLE AND EXCLUSIVE RIGHT TO BRING ALL ACTIONS OR
PROCEEDINGS RELATING TO THE TRADEMARKS, AND NYCOMED SHALL NOT TAKE ANY LEGAL
ACTION AGAINST A THIRD PARTY BASED ON INFRINGEMENT OF THE TRADEMARKS, UNLESS SO
AUTHORIZED BY TMC. FURTHERMORE, NYCOMED SHALL PROVIDE ALL REASONABLE ASSISTANCE
TO TMC, AT TMC’S REQUEST AND EXPENSE, TOWARDS DEFENDING THE TRADEMARKS FROM
INFRINGEMENT OR CHALLENGE BY OR AGAINST THIRD PARTIES. TMC SHALL BE RESPONSIBLE
FOR ALL APPLICATION AND REGISTRATION PROCEDURES FOR THE TRADEMARKS IN THE
TERRITORY. SHOULD SUCH PROCEDURES BE UNSUCCESSFUL, TMC’S OBLIGATION TOWARDS
NYCOMED SHALL ONLY BE LIMITED TO REGISTERING A NEW TRADEMARK FOR THE PRODUCT.


 


6.3.          QUALITY CONTROL. IN ORDER TO COMPLY WITH TMC’S QUALITY CONTROL
STANDARDS, NYCOMED SHALL:  (I) USE THE TRADEMARKS IN COMPLIANCE WITH ALL
RELEVANT LAWS; (II) OBTAIN TMC’S PRIOR WRITTEN APPROVAL OF EACH SUCH USE; (III)
PROVIDE, AT TMC’S REQUEST, REASONABLE QUANTITIES OF ADVERTISEMENTS OR OTHER
PROMOTIONAL MATERIALS ON WHICH THE TRADEMARKS ARE AFFIXED, IN ORDER TO ALLOW TMC
TO CONFIRM THAT NYCOMED’S USE OF SUCH TRADEMARKS IS IN COMPLIANCE WITH TMC’S
APPLICABLE STANDARDS AND GUIDELINES WHICH ARE THEN IN EFFECT; AND (IV) NOT
MODIFY ANY OF THE TRADEMARKS IN ANY WAY AND NOT USE ANY OF THE TRADEMARKS ON OR
IN CONNECTION WITH ANY GOODS OR SERVICES OTHER THAN THE PRODUCT.


 


6.4.          PROMOTION ON INTERNET. NYCOMED SHALL NOT ENGAGE IN PROMOTION OR
MARKETING OF THE PRODUCT OUTSIDE THE TERRITORY VIA THE INTERNET. ALL INTERNET
SALES ACTIVITIES SHALL BE IN ACCORDANCE WITH LOCAL LAWS AND GUIDELINES. THE
PARTIES AGREE THAT AT LEAST THE FOLLOWING BEHAVIOR SHALL CONSTITUTE BREACH OF
THIS SECTION 6.4:


 

(a)           the use on the Internet of a language other than any official
language of the Territory;

 

(b)           the use on the Internet of banners or links specifically available
to customers other than customers in the Territory;

 

(c)           the use on the Internet of any other symbol or denomination of any
currency than those for the currencies of the Territory;

 

(d)           the use on the Internet of any other trademarks for the Product
other than the Trademarks;

 

13

--------------------------------------------------------------------------------


 

(e)           the use on the Internet of any other package of the Product than
the packages of the Product for the Territory.

 


6.5.          DOMAIN NAMES, MARKS, CORPORATE NAMES AND META-TAGS. IN NO EVENT
SHALL NYCOMED:  (I) ESTABLISH, OPERATE, SPONSOR, OR CONTRIBUTE CONTENT TO ANY
SITE ON THE INTERNET WHICH INCORPORATES THE WORD “ANGIOMAX”, “ANGIOX”,
“ANGIONAX” OR “THE MEDICINES COMPANY”, ANY OF TMC’S TRADEMARKS, SERVICE MARKS OR
TRADE NAMES IDENTIFIED IN EXHIBIT E HERETO (THE “MARKS”) OR ANY VARIATION OF
SUCH MARKS AS ITS URL ADDRESS OR ANY PART OF SUCH ADDRESS; (II) REGISTER ANY
DOMAIN NAME WHICH INCORPORATES ANY OF THE WORDS “ANGIOMAX”, “ANGIOX”, “ANGIONAX”
OR “THE MEDICINES COMPANY” OR THE MARKS (AND NYCOMED HEREBY AGREES TO TRANSFER
SUCH DOMAIN NAME TO TMC IF IT BREACHES THIS PROVISION); (III) REGISTER ANY OF
THE MARKS OR ANY MARKS THAT ARE CONFUSINGLY SIMILAR TO ANY OF THE WORDS
“ANGIOMAX”, “ANGIOX”, “ANGIONAX” OR “THE MEDICINES COMPANY” OR THE MARKS; (IV)
FORM (OR CHANGE THE NAME OF) ANY CORPORATION OR OTHER ENTITY UNDER OR TO A NAME
WHICH INCORPORATES ANY OF THE WORDS “ANGIOMAX”, “ANGIOX”, “ANGIONAX” OR “THE
MEDICINES COMPANY” OR ANY OF THE MARKS; OR (V) AT ANY TIME DURING OR AFTER THE
TERM OF THIS AGREEMENT, IN ORDER TO ATTRACT VISITORS TO ANY SITE ON THE
INTERNET, (A) USE “ANGIOMAX”, “ANGIOX”, “ANGIONAX” OR “THE MEDICINES COMPANY”,
ANY OF THE MARKS OR ANY VARIATION THEREOF AS A META-TAG OR INVISIBLE TEXT OR ON
ANY UNUSED FRAME OR BRIDGE PAGE,  (B) PURCHASE “ANGIOMAX”, “ANGIOX”, “ANGIONAX”
OR “THE MEDICINES COMPANY”, ANY OF THE MARKS OR ANY VARIATION THEREOF AS A
SEARCH TERM FROM ANY SEARCH ENGINE; OR (C) ENGAGE IN ANY OTHER PRACTICE DESIGNED
TO DIRECT WEB BROWSERS USING SEARCH ENGINES TO DIFFERENT WEB PAGES OR VERSIONS
OF WEB PAGES THAN THE PAGES CORRESPONDING TO SEARCH TERMS ENTERED BY THE USER
(INCLUDING WITHOUT LIMITATION “BRIDGE PAGES”, “CLOAKING” OR “PAGEJACKING”).


 


6.6.          EQUITABLE RELIEF. NYCOMED ACKNOWLEDGES AND AGREES THAT DUE TO THE
UNIQUE NATURE OF DOMAIN NAMES, THERE CAN BE NO ADEQUATE REMEDY AT LAW FOR ANY
BREACH OF ITS OBLIGATIONS UNDER THIS SECTION 6, AND THAT ANY BREACH MAY ALLOW
NYCOMED OR THIRD PARTIES TO UNFAIRLY COMPETE WITH TMC, AND THEREFORE, THAT UPON
ANY BREACH BY NYCOMED OR THREAT THEREOF, TMC SHALL BE ENTITLED TO APPROPRIATE
EQUITABLE RELIEF IN ADDITION TO WHATEVER REMEDIES IT MIGHT HAVE AT LAW. NYCOMED
SHALL NOTIFY TMC IN WRITING IMMEDIATELY UPON THE OCCURRENCE OF ANY SUCH BREACH
OR ANY THREAT THEREOF OF WHICH IT IS AWARE.


 


7.             NO RIGHTS BY IMPLICATION


 

No rights or licenses with respect to the Product or the Trademarks are granted
or deemed granted by TMC under this Agreement or the Pharmacovigilance QP
Agreement or in connection herewith or therewith, other than those rights
expressly granted in this Agreement.

 

14

--------------------------------------------------------------------------------


 


8.             COMMUNICATIONS


 


8.1.          COMMUNICATIONS FROM THIRD PARTIES.


 


(A)           NYCOMED SHALL, AS REASONABLY REQUESTED BY TMC, ASSIST TMC WITH
RESPECT TO CUSTOMER COMMUNICATIONS IN THE TERRITORY AND SHALL KEEP TMC
REASONABLY ADVISED OF ANY MATERIAL DEVELOPMENTS OF WHICH NYCOMED BECOMES AWARE
IN THE COURSE OF PERFORMING THE SERVICES HEREUNDER THAT MAY AFFECT THE SALE OF
THE PRODUCT IN THE TERRITORY.


 


(B)           IN PARTICULAR, AND WITHOUT LIMITATION TO SECTION 8.1(A), NYCOMED
SHALL PROMPTLY COMMUNICATE TO TMC ALL COMMENTS, STATEMENTS, REQUESTS AND
INQUIRIES OF THE MEDICAL PROFESSION OR ANY OTHER THIRD PARTIES RELATING TO THE
PRODUCT THAT ARE NON-ROUTINE, OR NOT COVERED BY PRODUCT LABELING, OF WHICH
NYCOMED BECOMES AWARE, INCLUDING, FOR THE SAKE OF CLARITY, ADVERSE EVENTS (AS
DEFINED IN THE TRANSITION AGREEMENT). ALL RESPONSES TO SUCH COMMENTS,
STATEMENTS, REQUESTS AND INQUIRIES TO THE MEDICAL PROFESSION OR SUCH OTHER THIRD
PARTIES SHALL BE HANDLED SOLELY BY TMC EXCEPT TO THE EXTENT PROVIDED IN THE PHV
AGREEMENTS (IF THEN IN EFFECT). NYCOMED SHALL PROVIDE REASONABLE ASSISTANCE TO
TMC AS REASONABLY NEEDED FOR TMC TO FULLY RESPOND TO SUCH COMMUNICATIONS.
NYCOMED SHALL KEEP ADEQUATE RECORDS OF MEDICAL INQUIRIES AND REPORTS RECEIVED
CONCERNING THE PRODUCT AND SHALL PROVIDE TMC WITH COPIES THEREOF ON A MONTHLY
BASIS.


 


8.2.          GOVERNMENT AGENCIES. EXCEPT TO THE EXTENT PROVIDED IN THE PHV
AGREEMENTS (IF THEN IN EFFECT), ALL RESPONSES TO GOVERNMENTAL AUTHORITIES
CONCERNING THE PRODUCT SHALL, UNLESS NYCOMED IS REQUIRED BY LAW TO PROVIDE SUCH
A RESPONSE, BE THE SOLE RESPONSIBILITY OF TMC. NYCOMED SHALL PROVIDE REASONABLE
ASSISTANCE TO TMC WITH RESPECT TO COMMUNICATIONS FROM GOVERNMENTAL AUTHORITIES
TO THE EXTENT REASONABLY DEEMED NECESSARY BY TMC TO FULLY RESPOND TO SUCH
COMMUNICATIONS AND AS REASONABLY REQUESTED BY TMC.


 


9.             SAMPLES


 

Nycomed shall not distribute any samples of the Product except to the extent, if
any, mutually agreed by the Parties.

 


10.          COMPENSATION


 


10.1.        PAYMENTS. IN CONSIDERATION OF SERVICES PERFORMED HEREUNDER, TMC
SHALL (A) REIMBURSE NYCOMED THE FTE COSTS FOR NYCOMED’S ACTIVITIES UNDER THIS
AGREEMENT; AND (B) REIMBURSE NYCOMED FOR ANY OUT-OF-POCKET COSTS OWED TO A THIRD
PARTY AND INCURRED BY NYCOMED AFTER THE EFFECTIVE DATE TO THE EXTENT SOLELY
ATTRIBUTABLE AND DIRECTLY RELATED TO THE ITEMS LISTED ON SCHEDULE 2.1(B) OR
OTHERWISE PRE-APPROVED BY TMC IN WRITING (THE “NYCOMED EXPENSES”); PROVIDED,
HOWEVER, THAT (I) SUCH COSTS SHALL BE INCURRED IN THE ORDINARY COURSE OF
BUSINESS AND CONSISTENT WITH NYCOMED’S PAST PRACTICE, (II) SUCH COSTS SHALL BE
IN ACCORDANCE WITH THE BUDGET SET FORTH ON SCHEDULE 2.1(B) OR OTHERWISE
PRE-APPROVED BY TMC IN WRITING, AND (III) NYCOMED SHALL MAINTAIN ADEQUATE
SUPPORTING DOCUMENTATION TO SUBSTANTIATE ALL SUCH COSTS BILLED TO TMC AND SHALL
PROVIDE THE FOREGOING TO TMC UPON REQUEST.

 

15

--------------------------------------------------------------------------------


 


10.2.        CALCULATION. THE FTE COSTS AND NYCOMED EXPENSES (COLLECTIVELY, THE
“SERVICE FEE”) FOR EACH CALENDAR QUARTER SHALL BE CALCULATED BY NYCOMED AT THE
END OF SUCH QUARTER, ON BEHALF OF ITSELF AND NYCOMED’S AFFILIATES, AND SHALL BE
REPORTED BY NYCOMED TO TMC AFTER THE END OF EACH SUCH CALENDAR QUARTER, ALONG
WITH DETAILED REPORTS OF THE CALCULATION THEREOF, AS FOLLOWS:  WITHIN FIVE
BUSINESS DAYS AFTER THE END OF EACH QUARTER, NYCOMED SHALL REPORT SUCH
INFORMATION WITH RESPECT TO THE FIRST TWO MONTHS OF SUCH QUARTER, AND WITHIN TEN
BUSINESS DAYS AFTER THE END OF EACH QUARTER, NYCOMED SHALL REPORT SUCH
INFORMATION WITH RESPECT TO THE THIRD MONTH OF SUCH QUARTER. IF ANY PORTION OF
THE SERVICES FEE IS STATED IN A CURRENCY OTHER THAN UNITED STATES DOLLARS DURING
SUCH QUARTER, THEN, FOR THE PURPOSE OF CALCULATING THE SERVICE FEE FOR SUCH
QUARTER, SUCH PORTION OF THE SERVICE FEE SHALL BE CONVERTED INTO UNITED STATES
DOLLARS AT THE EXCHANGE RATE BETWEEN THOSE TWO CURRENCIES MOST RECENTLY QUOTED
IN THE EUROPEAN CENTRAL BANK IN FRANKFURT AS OF THE LAST BUSINESS DAY OF SUCH
CALENDAR QUARTER. IF NO SUCH EXCHANGE RATE HAS BEEN QUOTED IN THE EUROPEAN
CENTRAL BANK IN FRANKFURT AT ANY TIME DURING THE TWELVE (12) MONTH PERIOD
PRECEDING THE LAST BUSINESS DAY OF SUCH QUARTER, THE PARTIES SHALL DETERMINE IN
GOOD FAITH A REASONABLE EXCHANGE RATE TO BE APPLIED TO SUCH PORTION OF THE
SERVICE FEE.


 


10.3.        PAYMENT FORM.


 


(A)           ALL PAYMENTS BETWEEN THE PARTIES SHALL BE IN US DOLLARS AND SHALL
BE MADE BY BANK WIRE TRANSFER IN NEXT DAY AVAILABLE FUNDS TO THE BANK ACCOUNT
DESIGNATED IN WRITING BY THE RECEIVING PARTY FROM TIME TO TIME. FOR THE SAKE OF
CLARITY, TMC SHALL PAY ANY AMOUNTS DUE BY TMC HEREUNDER ONLY TO NYCOMED DANMARK
APS AND TMC SHALL HAVE NO OBLIGATION TO MAKE ANY PAYMENTS TO ANY NYCOMED
AFFILIATE.


 


(B)           TAXES NOW OR HEREAFTER IMPOSED WITH RESPECT TO THE TRANSACTIONS
CONTEMPLATED HEREUNDER (WITH THE EXCEPTION OF INCOME TAXES OR OTHER TAXES
IMPOSED UPON TMC AND MEASURED BY THE GROSS OR NET INCOME OF TMC) SHALL BE THE
RESPONSIBILITY OF NYCOMED AS BETWEEN TMC AND NYCOMED, AND IF PAID OR REQUIRED TO
BE PAID BY TMC, NYCOMED SHALL REIMBURSE THE AMOUNT THEREOF TO TMC. NYCOMED
REMAINS RESPONSIBLE TO THE LOCAL VAT AUTHORITIES FOR INTRODUCING ANY PERIODICAL
VAT RETURNS AND PAYING ANY VAT DUE WITH RESPECT TO THE SERVICE FEE, IF REQUIRED
TO DO SO UNDER THE APPLICABLE VAT LAW AND REGULATIONS. TMC SHALL PROVIDE NYCOMED
WITH A CERTIFICATE OF RESIDENCE AND OTHER DOCUMENTS WHICH NYCOMED MAY REASONABLY
REQUEST IN ORDER TO DEMONSTRATE THAT TMC IS A TAX RESIDENT OF THE UNITED STATES.


 


10.4.        PAYMENT DATES. TMC SHALL PAY NYCOMED’S INVOICES FOR THE SERVICE FEE
ON A QUARTERLY BASIS IN ACCORDANCE WITH SECTION 8 OF THE TRANSITION AGREEMENT.


 


10.5.        ALL INCLUSIVE. OTHER THAN THE PAYMENT OBLIGATIONS IN THIS SECTION
10, TMC SHALL HAVE NO OTHER PAYMENT OBLIGATIONS TO NYCOMED WITH RESPECT TO THE
SERVICES UNDER THIS AGREEMENT AND THE PHARMACOVIGILANCE QP AGREEMENT. FOR THE
SAKE OF CLARITY, THE FTE COSTS COVER, WITHOUT ANY ADDITIONAL CHARGE TO TMC, THE
COSTS OF SUPPORTING THE NYCOMED EMPLOYEES AND THE PROVISION OF THE SERVICES
(INCLUDING ALL COSTS OF TRAVEL, AUTOMOBILES, OTHER TRANSPORTATION,

 

16

--------------------------------------------------------------------------------


 


LODGING, MEALS, USE OF COMPUTERS AND COMPUTING FACILITIES, OFFICE SPACE,
ADMINISTRATIVE SUPPORT, CORPORATE EXECUTIVE SUPPORT AND OTHER INFRASTRUCTURE),
CONSISTENT WITH NYCOMED’S PAST PRACTICES UNDER THE FORMER DISTRIBUTION AGREEMENT
AND THE MANNER IN WHICH NYCOMED SUPPORTS ITS OTHER EMPLOYEES PERFORMING SIMILAR
ACTIVITIES.


 


11.          WARRANTY AND INDEMNIFICATION


 


11.1.        PERFORMANCE BY NYCOMED. NYCOMED HEREBY WARRANTS THAT (A) NYCOMED
WILL USE COMMERCIALLY REASONABLE EFFORTS TO PERFORM THE SERVICES IN A
PROFESSIONAL, TIMELY, COMPETENT AND EFFICIENT MANNER; (B) SUBJECT TO SECTION
4.1, NYCOMED HAS THE RESOURCES AND SKILLED EMPLOYEES TO PERFORM ITS OBLIGATIONS
UNDER THIS AGREEMENT; AND (C) NYCOMED SHALL ABIDE BY ALL LAWS THAT APPLY TO THE
PERFORMANCE OF THE SERVICES TO BE PERFORMED HEREUNDER.


 


11.2.        NYCOMED NOT AUTHORIZED TO BIND TMC. NOTHING IN THIS AGREEMENT SHALL
BE DEEMED TO AUTHORIZE NYCOMED TO ACT FOR, REPRESENT, OR BIND TMC OR ANY OF ITS
AFFILIATES OTHER THAN AS SPECIFICALLY PROVIDED BY THIS AGREEMENT.


 


11.3.        INDEMNIFICATIONS.


 


(A)           NYCOMED HEREBY AGREES TO INDEMNIFY, DEFEND AND HOLD HARMLESS TMC,
ALL AFFILIATES OF TMC AND ALL OFFICERS, DIRECTORS, EMPLOYEES AND AGENTS THEREOF
FROM ALL LIABILITIES, CLAIMS, DAMAGES, LOSSES, COSTS, EXPENSES, DEMANDS, SUITS
AND ACTIONS (INCLUDING WITHOUT LIMITATION ATTORNEYS’ FEES, EXPENSES AND
SETTLEMENT COSTS) (COLLECTIVELY, “DAMAGES”) ARISING OUT OF:  (I) NYCOMED’S
BREACH OF ANY OF ITS OBLIGATIONS UNDER THIS AGREEMENT OR THE PHARMACOVIGILANCE
QP AGREEMENT; OR (II) NYCOMED’S MAKING REPRESENTATIONS OR WARRANTIES WHICH ARE
NOT AUTHORIZED BY TMC HEREUNDER.


 


(B)           TMC HEREBY AGREES TO INDEMNIFY, DEFEND AND HOLD HARMLESS NYCOMED,
AFFILIATES OF NYCOMED AND ALL OFFICERS, DIRECTORS, EMPLOYEES AND AGENTS THEREOF
FROM ALL DAMAGES ARISING OUT OF TMC’S BREACH OF ANY OF ITS OBLIGATIONS UNDER
THIS AGREEMENT OR THE PHARMACOVIGILANCE QP AGREEMENT.


 


(C)           IN THE EVENT A CLAIM IS BASED PARTIALLY ON AN INDEMNIFIED CLAIM
DESCRIBED IN SECTIONS 11.3(A) AND/OR 11.3(B) ABOVE AND PARTIALLY ON A
NON-INDEMNIFIED CLAIM, OR IS BASED PARTIALLY ON A CLAIM DESCRIBED IN SECTION
11.3(A) ABOVE AND PARTIALLY ON A CLAIM DESCRIBED IN SECTION 11.3(B) ABOVE, ANY
PAYMENTS AND REASONABLE ATTORNEY FEES INCURRED IN CONNECTION WITH SUCH CLAIMS
ARE TO BE APPORTIONED BETWEEN THE PARTIES IN ACCORDANCE WITH THE DEGREE OF CAUSE
ATTRIBUTABLE TO EACH PARTY.


 


(D)           THE INDEMNIFIED PARTY UNDER THIS SECTION 11.3 HEREBY AGREES THAT
(I) IT WILL GIVE WRITTEN NOTICE TO THE INDEMNIFYING PARTY OF EACH CLAIM FOR
WHICH IT SEEKS INDEMNIFICATION HEREUNDER AND THAT THE INDEMNIFYING PARTY SHALL
HAVE SOLE CONTROL AND AUTHORITY WITH RESPECT TO

 

17

--------------------------------------------------------------------------------


 


THE DEFENSE AND SETTLEMENT OF ANY SUCH CLAIM; AND (II) THE INDEMNIFIED PARTY
SHALL COOPERATE FULLY WITH THE INDEMNIFYING PARTY, AT THE INDEMNIFYING PARTY’S
SOLE COST AND EXPENSE, IN THE DEFENSE OF ANY SUCH CLAIM. THE INDEMNIFYING PARTY
SHALL NOT ACCEPT ANY SETTLEMENT WHICH IMPOSES LIABILITY NOT COVERED BY THIS
INDEMNIFICATION OR RESTRICTIONS ON THE INDEMNIFIED PARTY WITHOUT THE INDEMNIFIED
PARTY’S PRIOR WRITTEN CONSENT, WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD
OR DELAYED.


 


12.          LIMITATIONS ON LIABILITY


 

TMC SHALL IN NO EVENT BE LIABLE FOR ANY LOSS OF PROFITS OR USE OF THE PRODUCT,
OR FOR ANY SPECIAL, INCIDENTAL, CONSEQUENTIAL, EXEMPLARY, MULTIPLE OR OTHER
INDIRECT DAMAGES ARISING OUT OF OR IN CONNECTION WITH THE USE OR PERFORMANCE OF
THE PRODUCT OR PERFORMANCE OR TERMINATION OF THIS AGREEMENT OR THE
PHARMACOVIGILANCE QP AGREEMENT, EVEN IF TMC HAS BEEN ADVISED OF THE POSSIBILITY
OF SUCH DAMAGES OR LOSSES.

 


13.          TERM AND TERMINATION


 


13.1.        TERM.


 

Without prejudice to TMC’s termination rights under Sections 13.2, 13.3, and
13.4 or Nycomed’s termination rights under Sections 13.3 and 13.4, this
Agreement shall begin on the Effective Date, and this Agreement and the
Pharmacovigilance QP Agreement shall continue until December 31, 2007; provided,
however, that, if so requested by TMC, this Agreement and the Pharmacovigilance
QP Agreement shall continue, on a country-by-country basis with respect to
Switzerland and Ukraine and, to the extent that marketing or sales of the
Product have begun in such country prior to December 31, 2007, with respect to
Kazakhstan and Russia, until the earliest of:

 


(A)           JUNE 30, 2008;


 


(B)           ANY DATE BETWEEN JANUARY 1, 2008 AND JUNE 30, 2008, PROVIDED THAT
TMC PROVIDES NYCOMED WITH AT LEAST 30 DAYS WRITTEN NOTICE OF SUCH TERMINATION
DATE; OR


 


(C)           THE TRANSITION DATE (AS DEFINED IN THE TRANSITION AGREEMENT).


 

The term of this Agreement and the Pharmacovigilance QP Agreement may be
extended upon further mutual written agreement of the Parties.

 

18

--------------------------------------------------------------------------------


 


13.2.        TMC’S ADDITIONAL TERMINATION RIGHTS.


 

Provided that such termination, and TMC’s or TMC’s designee’s continuation of
activities performed by Nycomed thereunder, comply with applicable law, TMC may
terminate the Pharmacovigilance QP Activities and the Pharmacovigilance QP
Agreement at any time (including, for the sake of clarity, prior to December 31,
2007) by providing Nycomed at least 30 days prior written notice. In addition,
TMC shall use commercially reasonable efforts to be able to terminate the
Pharmacovigilance QP Activities and the Pharmacovigilance QP Agreement, and
continue the activities performed by Nycomed thereunder, on or about October 31,
2007, or as soon as practicable thereafter, and Nycomed shall use commercially
reasonable efforts to retain the individual designated as QP (as defined in the
Pharmacovigilance QP Agreement) as of the Effective Date in such position
through October 31, 2007 (or the earlier date on which TMC terminates the
Pharmacovigilance QP Agreement).

 


13.3.        TERMINATION FOR BREACH.


 

In the event of a breach of this Agreement or the Pharmacovigilance QP Agreement
by either Party and such Party’s failure to remedy such breach within [**] days
after receiving notice thereof from the non-breaching Party which specifies the
circumstances that constitute the breach, then the non-breaching Party may
terminate this Agreement and the Pharmacovigilance QP Agreement with immediate
effect upon written notice to the breaching Party; provided, however, that such
[**] day period shall be reduced to [**] days with respect to any failure by TMC
to pay amounts due under this Agreement on the date when such amounts become
due.

 


13.4.        TERMINATION UPON BANKRUPTCY.


 

This Agreement and the Pharmacovigilance QP Agreement may be terminated by
either Party with immediate effect upon the filing of a petition in bankruptcy,
insolvency or reorganization against or by the other Party, or such other Party
becoming subject to a composition for creditors, whether by law or agreement, or
such other Party going into receivership or otherwise becoming insolvent, or any
analogous event occurring under the laws of the jurisdiction in which such other
Party is incorporated.

 


13.5.        PAYMENT OBLIGATIONS CONTINUE.


 

Termination or expiration of this Agreement or the Pharmacovigilance QP
Agreement shall not result in the reimbursement of non refundable, non
creditable payments or affect the obligation of either Party to pay the other
all amounts owing or to become owing as a result of the services provided
hereunder by Nycomed to TMC on or before the date of such termination or
expiration or to pay reimbursements for expenses as required by this Agreement,
as well as (a) interest thereon at the rate specified in Section 8.6 of the
Transition Agreement to the extent

 

19

--------------------------------------------------------------------------------


 

any such amounts are paid after the date they became or will become due pursuant
to this Agreement and (b) any obligation with respect to the payment or
reimbursement of taxes.

 


13.6.        NO POST-TERMINATION COMPENSATION FOR LOSS OF GOOD WILL.


 

Except to the extent provided in Section 9 of the Transition Agreement:

 


(A)           IN THE EVENT OF A TERMINATION PURSUANT TO ANY OF THESE PROVISIONS
OR UPON EXPIRATION OF THIS AGREEMENT, TMC SHALL NOT HAVE ANY OBLIGATION TO
NYCOMED, OR TO ANY EMPLOYEE, AGENT, REPRESENTATIVE OR SUB-DISTRIBUTOR OF NYCOMED
OR ITS AFFILIATES, FOR COMPENSATION OR FOR DAMAGES OF ANY KIND, WHETHER ON
ACCOUNT OF THE LOSS BY NYCOMED OR SUCH EMPLOYEE, AGENT, REPRESENTATIVE OR
SUB-DISTRIBUTOR OF PRESENT OR PROSPECTIVE SALES, INVESTMENTS, COMPENSATION OR
GOODWILL AS A RESULT OF TERMINATION OR EXPIRATION IN ACCORDANCE WITH THE TERMS
OF THIS AGREEMENT OR THE PHARMACOVIGILANCE QP AGREEMENT.


 


(B)           NYCOMED, FOR ITSELF AND ON BEHALF OF EACH OF ITS AND ITS
AFFILIATES’ EMPLOYEES, AGENTS, REPRESENTATIVES, HEREBY WAIVES ANY RIGHTS THAT
MAY BE GRANTED TO IT OR THEM UNDER THE LAWS AND REGULATIONS OF THE TERRITORY OR
OTHERWISE WHICH ARE NOT GRANTED TO IT OR THEM BY THIS AGREEMENT OR THE
PHARMACOVIGILANCE QP AGREEMENT.


 


(C)           NYCOMED HEREBY INDEMNIFIES AND HOLDS TMC HARMLESS FROM AND AGAINST
ANY AND ALL CLAIMS, COSTS, DAMAGES AND LIABILITIES WHATSOEVER ASSERTED BY ANY
EMPLOYEE, AGENT,  REPRESENTATIVE OF NYCOMED OR ITS AFFILIATES UNDER ANY
APPLICABLE TERMINATION, LABOR, SOCIAL SECURITY OR OTHER LAWS OR REGULATIONS
OTHER THAN THOSE FOR WHICH TMC IS OBLIGATED TO INDEMNIFY NYCOMED UNDER SECTION
11.3(B) ABOVE.


 


13.7.        SURVIVAL OF TERMS.


 

Notwithstanding anything else in this Agreement to the contrary, the Parties
agree that Sections 2.4, 2.7, 3, 4.2(c), 5 (with respect to the month and
quarter in which this Agreement expires or terminates), 6.5, 6.6, 7, 10.5, 11,
12, 13.5, 13.6, 13.7, 13.8, 14, 15, 16, 17, 18, 19, 20, 21, 22 and 23 shall
survive the termination and expiration of this Agreement, as well as any other
provision herein expressly surviving expiration or termination or necessary to
interpret the rights and obligations of the Parties in connection with the
expiration or termination of the term of this Agreement.

 


13.8.        ADDITIONAL EFFECTS OF TERMINATION.


 

Upon expiration or termination of this Agreement, Nycomed shall promptly ship to
TMC or TMC’s designee, at no additional charge or expense to TMC, all copies of
all Product Promotional Materials and all samples of Product.

 

20

--------------------------------------------------------------------------------


 


14.          DISPUTE RESOLUTION


 

Prior to submission to arbitration, the Parties shall negotiate in good faith
within the PTC any disagreements or controversies arising out of or relating to
this Agreement or the Pharmacovigilance QP Agreement. Should the PTC be unable
to resolve an issue, the President of TMC and the President of Nycomed Parent
shall meet, either by telephone or in person, to discuss and attempt resolution
of the issue.

 

If the representative of the Parties cannot, within ten days of their initial
discussion, reach a resolution through informal channels of the issue in
dispute, then such dispute, controversy or claim arising out of or relating to
this Agreement, or the breach, termination or invalidity thereof, shall be
finally settled by binding arbitration conducted in the English language in
Cambridge, Massachusetts, U.S.A. under the commercial arbitration rules of the
United Nations Commission on International Trade Law. Each Party shall appoint
an arbitrator and the two arbitrators so appointed shall jointly appoint a third
arbitrator; provided, however, that if they cannot agree (or if one Party
refuses to appoint an arbitrator) within 30 days after the initiation of the
arbitration, then this third arbitrator shall be appointed by the Presiding
Judge of the London Court of International Arbitration. Disputes about
arbitration procedure shall be resolved by the arbitrators or failing agreement,
by the Presiding Judge of the London Court of International Arbitration in
London, England. The arbitrators may proceed to an award notwithstanding the
failure of a Party to participate in the proceedings. Discovery shall be limited
to mutual exchange of documents relevant to the dispute, controversy or claim;
depositions shall not be permitted unless agreed to by both Parties. The
arbitrators shall be authorized to grant interim relief, including to prevent
the destruction of goods or documents involved in the dispute, protect trade
secrets and provide for security for a prospective monetary award. In no event
shall punitive or multiple damages be assessed against either Party. The
prevailing Party shall be entitled to an award of reasonable attorney fees
incurred in connection with the arbitration in such amount as may be determined
by the arbitrators. The award of the arbitrators shall be the sole and exclusive
remedy of the Parties and shall be enforceable in any court of competent
jurisdiction, subject only to revocation on grounds of fraud or clear bias on
the part of the arbitrators. Notwithstanding anything contained in this Section
14 to the contrary, TMC shall have the right to institute judicial proceedings
against Nycomed or against or anyone acting by, through or under Nycomed, in
order to enforce TMC’s rights hereunder through specific performance, injunction
or similar equitable relief.

 


15.          AUDIT AND INSPECTION


 

For a period of [**] years next following each calendar year, Nycomed shall
keep, and shall cause each of its Affiliates involved with the promotion or
Detailing of the Product or other activities under this Agreement to keep, full,
true, and accurate books and records containing all particulars relevant to such
activities during such year in sufficient detail to enable TMC to verify that
each Nycomed Employee has performed the relevant Services under this Agreement

 

21

--------------------------------------------------------------------------------


 

for the relevant Employee Percentage and to verify the FTE Costs and Nycomed
Expenses payable by TMC to Nycomed hereunder. TMC shall have the right, [**]
during any calendar year, to have such books and records of Nycomed audited by a
qualified nationally-recognized, independent accounting firm of TMC’s choosing,
during normal business hours upon reasonable notice, for the sole purpose of
verifying the accuracy of the amounts paid by TMC to Nycomed hereunder. In the
event that an audit shows that Nycomed has overcharged TMC by [**] percent
([**]%) or more, then Nycomed shall pay for all costs of such audit, otherwise
the costs of such audit shall be borne by TMC. In all cases, Nycomed shall
reimburse to TMC any overpaid compensation promptly, together with interest
calculated in accordance with Section 8.6 of the Transition Agreement, and TMC
shall promptly pay to Nycomed any underpaid compensation.

 


16.          RELATIONSHIP OF THE PARTIES


 


16.1.        THE RELATIONSHIP AMONG THE PARTIES IS AND SHALL BE THAT OF
INDEPENDENT CONTRACTORS. THIS AGREEMENT DOES NOT ESTABLISH OR CREATE A
PARTNERSHIP OR JOINT VENTURE AMONG THE PARTIES, AND NEITHER PARTY SHALL HOLD
ITSELF OUT AS AN AGENT OR EMPLOYEE OF THE OTHER PARTY. NEITHER PARTY SHALL HAVE
AUTHORITY TO MAKE ANY STATEMENTS, REPRESENTATIONS, WARRANTIES OR COMMITMENTS OF
ANY KIND, OR TO TAKE ANY ACTION, WHICH SHALL BE BINDING ON THE OTHER PARTY.


 


16.2.        THE PARTIES ACKNOWLEDGE THAT, WITH RESPECT TO ANY COUNTRY IN THE
TERRITORY, DURING ANY PERIOD IN WHICH NYCOMED HOLDS THE PRODUCT MARKETING
AUTHORIZATION IN SUCH COUNTRY, NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS
AGREEMENT, NYCOMED SHALL BE RESPONSIBLE TO THE RELEVANT GOVERNMENTAL AUTHORITIES
FOR THE PERFORMANCE OF THE SERVICES AND THEIR COMPLIANCE WITH APPLICABLE LAWS ON
MEDICINAL PRODUCTS. NYCOMED MAY SUBCONTRACT, AND HEREBY IS SUBCONTRACTING, THE
PERFORMANCE OF THE SERVICES WITH RESPECT TO SUCH COUNTRY TO TMC, AND TMC IS
HEREBY CONTRACTING WITH NYCOMED TO PERFORM THE SERVICES WITH RESPECT TO SUCH
COUNTRY FOR TMC IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT AND THE
PHARMACOVIGILANCE QP AGREEMENT.


 


17.          NOTICES


 

Any notice or other communication required or desired to be given to any Party
under the Agreement shall be in writing and shall be directed to the attention
of the Chief Financial Officer if sent to TMC (with a copy to the General
Counsel of TMC, at the address specified above or via facsimile at
1-973-401-9541) or to the attention of the President if sent to Nycomed (with a
copy to the General Counsel of Nycomed, at BYK-Gulden-Str 2, 78467 Konstanz,
Germany, or via facsimile at +49 (0) 7531-842982). Such notice or communication
shall be deemed given upon the earlier of (a) two Business Days after it is
delivered to Federal Express, Airborne, or any other similar express delivery
service for delivery to the

 

22

--------------------------------------------------------------------------------


 

receiving Party at the address provided for such Party set forth at the
beginning of this Agreement, (b) on the day sent if sent via facsimile
transmission sent to the facsimile number provided for the receiving Party at
the end of this Agreement, with a copy delivered on the same day to Federal
Express, Airborne, or any other similar express delivery service for delivery to
such Party at the address provided for such Party set forth at the beginning of
this Agreement, or (c) on the day actually received by the receiving Party. Any
Party may change its address, facsimile number or contact person for notices and
communications under this Agreement by giving the other Party notice of such
change.

 


18.          GOVERNING LAW

 

All questions concerning the validity or meaning of this Agreement or relating
to the rights and obligations of the Parties with respect to performance under
this Agreement shall be construed and resolved under, and any arbitration or
court action hereunder shall apply, the laws of the Commonwealth of
Massachusetts, excluding (i) its conflicts of law principles; and (ii) the
United Nations Convention on Contracts for the International Sale of Goods.

 


19.          SEVERABILITY

 

The intention of the Parties is to comply fully with all laws and public
policies, and this Agreement and the Pharmacovigilance QP Agreement shall be
construed consistently with all laws and public policies to the extent possible.
If and to the extent that any arbitration panel or any court of competent
jurisdiction determines that it is impossible to construe any provision of this
Agreement or the Pharmacovigilance QP Agreement consistently with any law or
public policy and consequently holds that provision to be invalid, inoperative,
unenforceable, or to render other, material, provisions of this Agreement or the
Pharmacovigilance QP Agreement invalid, inoperative or unenforceable, such
provision shall be set aside, without, however, in any way affecting the
validity of the other provisions of this Agreement or the Pharmacovigilance QP
Agreement, which shall remain in full force and effect.

 


20.          FORCE MAJEURE

 

A Party shall be excused from performing its obligations under this Agreement
(other than payment obligations) if its performance is prevented by any cause
beyond its control, including but not limited to, Acts of God, fire, explosion,
weather, war, insurrection, riots, or government action. Performances shall be
excused only to the extent of and during the reasonable continuance of such
disability. All obligations of both Parties shall return to being in full force
and effect upon the termination of such cause.

 


21.          COMPLETE AGREEMENT

 

This Agreement, the other Transaction Agreements and the Quality Agreements
contain the entire agreement between the Parties and, except as expressly stated
herein or therein, supersedes all prior or contemporaneous discussion,
negotiations, representations, warranties, or

 

23

--------------------------------------------------------------------------------


 

agreements, relating to the subject matter of this Agreement, the other
Transaction Agreements and the Quality Agreements. No changes to this Agreement
will be made or be binding on either Party unless made in writing and signed by
each Party.

 


22.          ASSIGNMENT

 

Subject to Section 2.4, Nycomed shall not assign, transfer or otherwise dispose
of this Agreement in whole or in part to any third party without the prior
written consent of TMC. TMC shall not assign, transfer or otherwise dispose of
this Agreement in whole or in part to any third party without the prior written
consent of Nycomed; provided, however, that such consent shall not be required
with respect to assignments, transfers or other dispositions by TMC of its
rights or obligations under this Agreement, in whole or in part, to (i) an
Affiliate or Affiliates of TMC; or (ii) an acquiror of all or substantially all
of the capital stock or assets of TMC related to the Product, through purchase,
merger, consolidation, or otherwise. This Agreement shall inure to the benefit
of the permitted successors and assigns of each Party.

 


23.          MISCELLANEOUS

 


(A)           WAIVER. NONE OF THE CONDITIONS OR PROVISIONS OF THIS AGREEMENT
SHALL BE HELD TO HAVE BEEN WAIVED BY ANY ACT OR KNOWLEDGE ON THE PART OF EITHER
PARTY, EXCEPT BY AN INSTRUMENT IN WRITING SIGNED BY A DULY AUTHORIZED OFFICER OR
REPRESENTATIVE OF SUCH PARTY. FURTHER, THE WAIVER BY EITHER PARTY OF ANY RIGHT
HEREUNDER OR THE FAILURE TO ENFORCE AT ANY TIME ANY OF THE PROVISIONS OF THIS
AGREEMENT, OR ANY RIGHTS WITH RESPECT THERETO, SHALL NOT BE DEEMED TO BE A
WAIVER OF ANY OTHER RIGHTS HEREUNDER OR ANY BREACH OR FAILURE OF PERFORMANCE OF
THE OTHER PARTY.


 


(B)           COUNTERPARTS. THIS AGREEMENT MAY BE EXECUTED IN ONE OR MORE
COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL, BUT ALL OF WHICH
TOGETHER SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.


 


(C)           HEADINGS. HEADINGS AND CAPTIONS ARE INCLUDED IN THIS AGREEMENT FOR
REFERENCE PURPOSES ONLY, AND SHALL NOT BE USED IN ORDER TO INTERPRET OR CONSTRUE
THIS AGREEMENT.


 

 

[Remainder of Page Intentionally Left Blank]

 

24

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed under
seal by their respective duly authorized representative as of the date set forth
above.

 

THE MEDICINES COMPANY

 

NYCOMED DANMARK ApS

 

 

 

 

 

By:

/s/ Clive Meanwell

 

 

By:

/s/ Ghita Astrop

 

Name:

Clive Meanwell

 

 

Name:

Ghita Astrop

 

Title:

CEO

 

 

Title:

Managing Director

 

 

 

 

 

Facsimile:

973-401-9541

 

 

Facsimile:

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Kerstin Valinder

 

 

 

Name

Kerstin Valinder

 

 

 

Title:

EVP

 

 

 

Facsimile:

 

 

 

 

 

 

 

 

 

 

 

 

Nycomed Parent joins in this Agreement as a
co-obligor with Nycomed as to all of
Nycomed’s obligations hereunder:

 

 

 

 

 

 

NYCOMED HOLDING ApS

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Bent Korscher

 

 

 

Name:

Bent Korscher

 

 

 

Title:

VP Nycomed

 

 

 

 

 

 

 

Facsimile:

 

 

 

 

 

 

 

 

By:

/s/ Kerstin Valinder

 

 

 

Name:

Kerstin Valinder

 

 

 

Title:

EVP

 

 

 

 

 

 

 

Facsimile:

 

 

 

25

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Countries Included in Territory

 

Original Countries Constituting the Territory

 

•      The following countries of the European Union: Austria, Belgium, Denmark,
Estonia, Finland, France, Germany, Hungary, Ireland, Italy, Latvia, Lithuania
Luxembourg, Malta, the Netherlands, Poland, the United Kingdom and Sweden; but
not Greece, Portugal and Spain.

•      Iceland.

•      Liechtenstein.

•      Norway.

•      The Russian Federation and all other former Soviet Republics (excluding
Latvia, Lithuania and Estonia)

•      Switzerland.

•      Turkey

 

Additional Countries of the Territory

 

The below countries are included in the Territory with the qualification that
prior to registration and launch of the Product in any of these countries, TMC
and Nycomed shall agree that such actions are reasonable and advisable from a
commercial and intellectual property perspective:

 

•      Cyprus;

•      Czech Republic;

•      Slovakia;

•      Romania;

•      Bulgaria;

•      Slovenia;

•      Croatia;

•      Bosnia Herzegovina;

•      Serbia;

•      Montenegro;

•      Macedonia.

 

Notwithstanding the foregoing, upon termination of this Agreement with respect
to a country, the Territory shall thereafter exclude such country.

 

26

--------------------------------------------------------------------------------


 

EXHIBIT B

 

INTENTIONALLY OMITTED

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

Trademarks

 

Angiomax®, Angiox®, Angionax® or any other trademark selected by TMC for the
Product in the Territory

 

The Medicines Company®(and its logo)

 

REPLACE HEPARIN, IMPROVE OUTCOMES™

 

The logo:

 

[g255061ki03i001.gif]

 

[g255061ki03i002.jpg]

 

[g255061ki03i003.jpg]

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

INTENTIONALLY OMITTED

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

TMC Marks

 

each of the Trademarks identified in Exhibit C

 

Hirulog

 

--------------------------------------------------------------------------------


 

Exhibit F

 

Marketing Plan as of the Effective Date

 

Confidential Materials omitted and filed separately with the Securities and
Exchange
Commission. Asterisks denote omissions.

 

[**]

 

A total of 75 pages have been omitted pursuant to a request for confidential
treatment.

 

--------------------------------------------------------------------------------


 

SCHEDULE 2.1(b)

 

Committed Activities and Nycomed Expenses

 

 

International

 

A.            The following activities will be conducted by Nycomed and the
costs paid for by TMC, up to the amount specified in the budget below:

 

ESC: September 1-5 Vienna

 

Mutually agreed upon Nycomed Employees to attend

 

 

 

TCT: October 19-24 Washington

 

Mutually agreed upon Nycomed employees to attend

 

 

 

Diabetes leave behind

 

Nycomed to proceed and produce

 

Budget for above activities:

 

        [**] (includes approximately [**] for the ISAR-3 and ISAR-4 studies;
costs for the ISAR-3 and ISAR-4 studies are allocated among the Parties pursuant
to the Transition Agreement)

 

B.            The following activities will be conducted by TMC, with reasonable
assistance from Nycomed, but TMC will not make payments to Nycomed with respect
thereto (except to the extent included in FTE Costs with respect to the
provision of such assistance by a Nycomed Employee as a Service):

 

•      IMPROVE-R

The primary manuscript is currently with the journal Euro Intervention after
being resubmitted after the first comments had been addressed. Nycomed and TMC
shall continue to work with the steering team and co-ordinate any revisions to
the primary manuscript.

 

In addition to the primary paper, Nycomed has further agreed and committed to
the IMPROVER steering committee to support them in any way they require (i.e.,
medical writing) so they can proceed to publish three further publications
(German population, patients at risk of ischemia and patients at risk of
bleeding). Although the requirements of the steering committee and individual
authors have not been fully specified relating to the production and publication
of the three papers, Nycomed and TMC shall make contact and continue the
dialogue with the steering committee as well as offer any support the steering
committee requires in fulfilling these commitments; provided, however, that TMC
will have the final authority with respect to support provided for such
publications.

 

--------------------------------------------------------------------------------


 

•      ACUITY

The ACUITY steering team in Europe has expressed an interest in writing European
publications.

 

TMC shall work with Nycomed to determine, and communicate to the steering
committee, what publications are appropriate. TMC will have the final authority
with respect to support provided for such publications.

 

Business Review in 4th calendar quarter of 2007 will cover the following items:

Marketing plan meetings Top 4

Feedback to marketing plans

 

Agenda for road show

 

Nycomed to prepare and send to TMC

 

 

•   Nycomed to book flights and hotels for road show

Next road show dates

 

TBD with TMC and Nycomed

Communication to KOLs

 

TMC and Nycomed to co-ordinate

Angiox.com

 

Nycomed to provide TMC with admin names

 

C.            The following activities will be conducted by Nycomed in
collaboration with, and under the direction of, TMC, and except as provided
below, the costs therefore will be paid for by Nycomed:

 

Follow up with [**] regarding [**]; provided, that (a) Nycomed shall not consent
to the entry of any judgment or imposition of any fine or penalty, and shall not
accept any settlement, without TMC’s prior written consent, which consent shall
not be unreasonably withheld or delayed, and (b) TMC shall have the right and
option to participate in [**], and in any negotiations or proceedings to settle
[**], with separate counsel at TMC’s election and cost.

 

If [**] imposes any fine or penalty on any TMC Release Party or any Nycomed
Release Party (as defined in the Transition Agreement) as a result of the [**],
TMC shall be responsible for or, if paid by Nycomed, shall promptly reimburse
Nycomed for, the amount of such fine or penalty up to a maximum amount (the
“[**]”) of [**]% of Net Sales (as defined in the Distribution Agreement) in
France during (i) the [**] period immediately preceding the activity that
resulted in such fine or penalty and (ii) the [**] period immediately following
the period described in clause (i), as represented by Nycomed to TMC is the
maximum financial exposure that could be incurred with respect to [**].

 

D.            Formerly planned activities not to be performed by Nycomed:

 

Bleeding audit project revisited:

 

Deliverables ready and will be sent to TMC

Bleeding risk project:

 

Project outline will be sent to TMC

STEMI market research

 

 

ACS kick off meeting

 

 

STEMI publication Europe

 

 

 

--------------------------------------------------------------------------------


 

HE analysis of ACUITY 1 yr

 

 

 

--------------------------------------------------------------------------------


 

Affiliates

 

The following activities will be conducted by Nycomed and the costs paid for by
TMC, up to the amount specified in the budget below with respect to each
country:

 

Germany:

 

 

•     [**]

 

 

 

 

 

Budget for above activities:

 

[**] (includes approximately [**] for the ISAR-3 and ISAR-4 studies; costs for
the ISAR-3 and ISAR-4 studies are allocated among the Parties pursuant to the
Transition Agreement)

 

 

 

Italy:

 

 

•     [**]

 

 

 

 

 

Budget for above activities:

 

[**]

 

 

 

France

 

 

 

 

•      [**]

•     [**]

 

 

 

 

 

Budget for above activities:

 

[**]

 

 

 

UK

 

 

 

 

 

•     [**]

 

 

 

 

 

Budget for above activities:

 

[**]

 

 

 

Eire

 

 

 

 

 

•     [**]

 

 

 

 

 

Budget for above activities:

 

[**]

 

 

 

Switzerland

 

 

 

--------------------------------------------------------------------------------


 

•     [**]

 

 

 

 

 

Budget for above activities:

 

[**]

 

 

 

Finland

 

 

•     [**]

 

 

 

 

 

Budget for above activities:

 

[**]

 

 

 

Sweden

 

 

•     [**]

 

 

 

 

 

Budget for above activities:

 

[**]

 

 

 

Norway

 

 

•     [**]

 

 

 

 

 

Budget for above activities:

 

[**]

 

 

 

Denmark

 

 

•     [**]

 

 

 

 

 

Budget for above activities:

 

[**]

 

 

 

Austria

 

 

•     [**]

 

 

 

 

 

Budget for above activities:

 

[**]

 

 

 

Netherlands

 

 

•     [**]

 

 

 

 

 

Budget for above activities:

 

[**]

 

--------------------------------------------------------------------------------


 

Belgium

 

 

•     [**]

 

 

 

 

 

Budget for above activities:

 

[**]

 

 

 

Hungary

 

 

[**]

 

 

Budget for above activities:

 

[**]

 

 

 

Ukraine

 

 

•     [**]

 

 

 

 

 

Budget for above activities:

 

[**]

 

 

 

Lithuania

 

 

[**]

 

 

Budget for above activities:

 

[**]

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.1

 

Commitment as of Effective Date

 

All costs below are in Euros

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

Germany

 

 

 

 

 

 

 

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

[**]

 

[**]

 

[**]

 

[**]

 

[**]

[**]

 

[**]

 

[**]

 

[**]

 

[**]

[**]

 

[**]

 

[**]

 

[**]

 

[**]

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

 

 

 

 

 

 

 

[**]

Italy

 

 

 

 

 

 

 

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

[**]

 

[**]

 

[**]

 

[**]

 

[**]

[**]

 

[**]

 

[**]

 

[**]

 

[**]

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

 

 

 

 

 

 

 

[**]

France

 

 

 

 

 

 

 

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

[**]

 

[**]

 

[**]

 

[**]

 

[**]

[**]

 

[**]

 

[**]

 

[**]

 

[**]

[**]

 

[**]

 

[**]

 

[**]

 

[**]

[**]

 

[**]

 

[**]

 

[**]

 

[**]

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

 

 

 

 

 

 

 

[**]

UK

 

 

 

 

 

 

 

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

[**]

 

[**]

 

[**]

 

[**]

 

[**]

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

38

--------------------------------------------------------------------------------


 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

 

 

 

 

 

 

 

[**]

Eire

 

 

 

 

 

 

 

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

 

[**]

 

 

 

 

 

 

Switzerland

 

 

 

 

 

 

 

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

[**]

 

[**]

 

[**]

 

[**]

 

[**]

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

 

 

 

 

 

 

 

[**]

 

 

 

 

 

 

 

 

 

Finland

 

 

 

 

 

 

 

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

[**]

 

[**]

 

[**]

 

[**]

 

[**]

[**]

 

[**]

 

[**]

 

[**]

 

[**]

[**]

 

[**]

 

[**]

 

[**]

 

[**]

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

 

 

 

 

 

 

 

[**]

Sweden

 

 

 

 

 

 

 

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

[**]

 

[**]

 

[**]

 

[**]

 

[**]

[**]

 

[**]

 

[**]

 

[**]

 

[**]

[**]

 

[**]

 

[**]

 

[**]

 

[**]

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

 

[**]

 

 

 

 

 

 

Norway

 

 

 

 

 

 

 

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

--------------------------------------------------------------------------------


 

Denmark

 

 

 

 

 

 

 

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

[**]

 

[**]

 

[**]

 

[**]

 

[**]

[**]

 

[**]

 

[**]

 

[**]

 

[**]

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

 

 

 

 

 

 

 

[**]

 

 

 

 

 

 

 

 

 

Austria

 

 

 

 

 

 

 

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

[**]

 

[**]

 

[**]

 

[**]

 

[**]

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

 

 

 

 

 

 

 

[**]

 

 

 

 

 

 

 

 

 

Netherlands

 

 

 

 

 

 

 

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

[**]

 

[**]

 

[**]

 

[**]

 

[**]

[**]

 

[**]

 

[**]

 

[**]

 

 

[**]

 

 

 

[**]

 

[**]

 

[**]

 

 

 

 

 

 

 

 

[**]

Belgium

 

 

 

 

 

 

 

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

 

 

 

 

 

 

 

[**]

 

 

 

 

 

 

 

 

 

Hungary

 

 

 

 

 

 

 

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

 

 

 

 

 

 

 

[**]

 

 

 

 

 

 

 

 

 

Ukraine

 

 

 

 

 

 

 

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

--------------------------------------------------------------------------------


 

Baltics

 

 

 

 

 

 

 

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

 

 

 

 

 

 

 

[**]

International

 

 

 

 

 

 

 

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

 

 

 

 

 

 

 

[**]

Total

 

 

 

 

 

 

 

[**]

 

--------------------------------------------------------------------------------